Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27th September 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 7, 8, 11 – 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho Villanueva et al (US 2019/0058652 A1, “Camacho”).
Claim 1. Camacho shows a method for communicating between networked devices that define a path having a plurality of device positions (figs. 1A and 4), the method comprising:  	designating a source device for a communication stream ([0068]: a source switch), the source device having a first port to communicate in a first direction of the path and a second port to communicate in a second direction in the path with devices networked to the source device (figs. 1A and 4 show source switch that has multiple links to multiple directions);  	selecting a port from one of the first port or the second port of the source device for defining a direction of the communication stream from the source device ([0083]: a best port is selected… the source switch in the base path which is utilized at hop==path_number−1 corresponds to S1, and switch S4 corresponds to the parameter next_switch(best_port));  	providing a hop count indicating a relative location of a destination device for the communication stream ([0087]: the counter pn1_h4_counter( ) is utilized only when the source switch and the destination HCA are in different subgroups (i.e. in a three level switch, the source and destination are four hops away)), the hop count being an integer number of networked device positions from the source device to the destination device along the path in the direction defined by the selected port ([0123]: starts from the source switch and the parameter up is assigned the number of upward ports on the switch and the parameter hop is initialized to 0 and an identifier which corresponds to more than one minimal path from the next switch to the destination is initialized to false – hops are expressed in integers).
Claim 2. Camacho shows the method of claim 1 further comprising initially obtaining network addresses for networked devices coupled with each of the first port and the second port of the source device ([0070]: each switch/port (i.e. a 2-tuple, <switch, port>, consisting of a switch ID and a port ID for a port at the switch) is assigned a plurality of variables and each variable of the plurality of variables is computed based on a plurality of counters wherein a magnitude of the variable for each port determines whether the particular switch/port is utilized in a routing path from a source switch to a destination HCA).
Claim 3. Camacho shows the method of claim 1 further comprising  	progressing a single hop from the source device selected port in the defined direction for the communication stream to another networked device coupled to the selected port ([0189]: a query is made to determine whether hop is equal to one);  	designating the another networked device as a new relative device ([0058]: a new node is assigned to function as the subnet manager);  	obtaining network addresses for networked devices coupled with each of a first port and a second port of the new relative device (FIG. 8B and [0090]: a new best port (of switch S6) for the first redundant path for pair (S1, D) is computed);  	decrementing the hop count ([0146]: the value of counter is decremented by one).
Claim 7. Camacho shows the method of claim 3 further comprising upon obtaining network addresses for networked devices coupled with each of the first port and the second port of the new relative device, indicating a failure if there are other ports of the new source device in addition to the first port and second port (fig. 6; [0072] and [0075]).
Claim 8. Camacho shows the method of claim 2 further comprising upon initially obtaining network addresses for networked devices coupled with each of the first port and the second port of the source device,  	evaluating the hop count, and if the hop count equals 1, determining the network address of the selected port defining the direction of the communication stream and designating the address as the destination device address (fig. 13 and [0140] – [0141]: a query is made to determine whether the input tree is a regular fat tree, and the value of parameter hop is 1, and the next switch is not the destination switch… the counter c0 is initialized to a value that corresponds to the number of hops required to reach the destination switch).
---------- ---------- ----------
Claim 11. Camacho shows a networked device configured for communicating with other networked devices along a path (figs. 1A, 4 and 22: a source switch), the device comprising:  	at least one processor (fig. 22: processor 2203);  	a first port to communicate in a first direction of the path (figs. 1A and 4 show one of the link of source switch that has multiple links to multiple directions) and a second port to communicate in a second direction of the path for communicating with other networked devices (figs. 1A and 4 show another link of the source switch that has multiple links to multiple directions);  	program code configured to be executed on the at least one processor (fig. 22: main memory 2204 and disk controller 2206), the program code causing the processor of the device to  	designate the device as a source device for a communication stream to other networked devices ([0068]: a source switch), to  	select a port from one of the first port or the second port for defining a direction of the communication stream from the source device ([0083]: a best port is selected… the source switch in the base path which is utilized at hop==path_number−1 corresponds to S1, and switch S4 corresponds to the parameter next_switch(best_port)), and to  	provide a hop count indicating a relative location of a destination device for the communication stream ([0087]: the counter pn1_h4_counter( ) is utilized only when the source switch and the destination HCA are in different subgroups (i.e. in a three level switch, the source and destination are four hops away)) as an integer number of networked device positions from the source device to the destination device along the path in the direction defined by the selected port ([0123]: starts from the source switch and the parameter up is assigned the number of upward ports on the switch and the parameter hop is initialized to 0 and an identifier which corresponds to more than one minimal path from the next switch to the destination is initialized to false – hops are expressed in integers).
Claim 12. Camacho shows the networked device of claim 11 wherein the program code is configured to initially obtain network addresses for networked devices coupled with each of the upstream port and the downstream port of the source device ([0044]: the switches in the top level include only ports in the downward direction; [0070]: a switch ID and a port ID for a port at the switch; [0123]: the current switch under consideration starts from the source switch and the parameter up is assigned the number of upward ports on the switch).
Claim 13. Camacho shows the networked device of claim 11 wherein the program code is configured to  	progress a single hop from the source device in the defined direction for the communication stream to another networked device ([0189]: a query is made to determine whether hop is equal to one), to  	designate the another networked device as a new relative device (FIG. 8B and [0090]: a new best port (of switch S6) for the first redundant path for pair (S1, D) is computed), to   	obtain network addresses for networked devices coupled with each of a first port and a second port of the new relative device, to decrement the hop count ([0146]: the value of counter is decremented by one).
Claim 17. Camacho shows the networked device of claim 13 wherein the program code is configured,  	upon obtaining network addresses for networked devices coupled with each of the first port and the second port of the new relative device, to indicate a failure if there are other ports of the new relative device in addition to the first port and second port ([0054]: the processes that correspond to the changing network events in the down-links and up-links of the network specifically correspond to the process of identifying a failed switch port or failed switch, and further determining all source-destination node pairs, whose routing paths utilize the failed portion of the network; [0083]: the scenario where the link connecting switch S1 to X fails, or alternatively, the port P1 that is used for both base paths (S1→D1, and S1→D2) is in a malfunctioned state).
Claim 18. Camacho shows the networked device of claim 12 wherein the program code is configured,  	upon initially obtaining network addresses for networked devices coupled with each of the first port and the second port of the source device, to evaluate the hop count, and if the hop count equals 1, to determine the network address of the selected port defining the direction of the communication stream and designate the address as the destination device address (fig. 13 and [0140] – [0141]: a query is made to determine whether the input tree is a regular fat tree, and the value of parameter hop is 1, and the next switch is not the destination switch… the counter c0 is initialized to a value that corresponds to the number of hops required to reach the destination switch).
---------- ---------- ----------
Allowable Subject Matter
Claims 4, 5, 6, 9, 10, 14, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion

The prior art made of record is considered pertinent to applicant’s disclosure.
1. Grandhi et al, US 2014/0092738 A1: a network device comprising ingress and egress forwarding components and a service card may implement the techniques for maintaining load balancing after service application.
2. Kalkunte et al, US 2015/0078200 A1: a network device in the control network may have groups of communication ports servicing upstream and/or downstream network traffic to support self-configuration and network overlays in an industrial environment.
3. Krueger, US 7,379,424 B1: a system of building a routing table for use in a multiprocessor computer system having a plurality of processing nodes and physical communication links interconnecting the processing nodes in a predefined topology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        19th November 2022